


Exhibit 10.59

 

July 13, 2016

 

Personal & Confidential

 

Mr. Michael T. Rousseau

President and Chief Executive Officer

St. Jude Medical

6300 Bee Caves Rd., Bldg. 2, Ste. 100
Austin, TX 78746

 

Dear Mike:

 

Abbott Laboratories (“Abbott”) views you as an integral part of its organization
and the success of the merger, and we look forward to working with you.

 

As you know, Abbott entered into a Merger Agreement on April 27, 2016, by and
among Abbott, an Illinois corporation, St. Jude Medical Inc., a Minnesota
corporation (“St. Jude Medical”), Vault Merger Sub, Inc. and Vault Merger Sub,
LLC (the “Merger Agreement”), that will result in your employer becoming a
wholly-owned subsidiary of Abbott at the closing of the transaction (“Effective
Date”).  This Retention Agreement (the “Agreement” or the “Retention Agreement”)
is contingent upon the closing of the transaction and only effective as of the
Effective Date.

 

This Retention Agreement does not supersede any rights you may have to merger
consideration under the Merger Agreement.

 

I.                                        Term

 

The term of this Agreement shall commence on the Effective Date and end six
(6) months following the Effective Date (the “Term”), unless terminated earlier
by either party or extended by mutual agreement between you and Abbott.

 

II.                                   Position

 

Your title will be President, Cardiovascular and Neuromodulation, reporting to
Miles D. White, Chairman of the Board and Chief Executive Officer, Abbott.

 

III.                              Base Salary

 

You will retain your base salary in effect as of the Effective Date.  Future
salary increases will be based on your overall performance, in accordance with
Abbott’s performance and merit criteria and as applied to similarly-situated
employees of Abbott.

 

--------------------------------------------------------------------------------


 

IV.                               Incentive Compensation

 

You will participate in Abbott’s Performance Incentive Plan (PIP), subject to
its terms and conditions.  You will retain your target incentive in effect as of
the Effective Date.  The actual amount of incentive compensation will depend on
your accomplishment of agreed-upon individual goals, as well as your business
unit’s and Abbott’s performance.

 

V.                                    Retention Cash Award

 

You are eligible to receive a Retention Cash Award from Abbott in the amount of
$5,000,000, payable six (6) months following the Effective Date (the “Payment
Date”).

 

This Retention Cash Award is subject to Section VII below and your continued
employment through the Payment Date; provided, if your employment terminates due
to your death or you are terminated by Abbott without Cause, as defined in
Section IX.1., and without having breached this Agreement and your termination
of employment constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h), you will be entitled to receive any
unpaid Retention Cash Award and the “Payment Date” for any such unpaid Retention
Cash Award will be the effective date of your death or separation from service,
as applicable.

 

The Retention Cash Award shall be paid no later than thirty (30) days following
the Payment Date, and shall be subject to deductions and withholdings as
required by law.

 

Notwithstanding the foregoing, no Retention Cash Award that is payable upon your
separation from service by Abbott without Cause and without having breached this
Agreement, shall be made or provided prior to the date that both (i) you have
delivered an original, signed release to Abbott in the form provided by Abbott
and (ii) the revocability period (if any) for such release has elapsed.  You
must deliver to Abbott an original, signed release and the revocability period
(if any) must elapse by the Release Deadline.  For purposes of this Section V,
“Release Deadline” means the date that is 60 calendar days after the Payment
Date.  Payment of any Retention Cash Award that is payable as a result of your
separation from service by Abbott without Cause and without breaching this
Agreement, and that is not exempt from Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), shall be delayed until the Release Deadline,
irrespective of when you execute the release; provided, however, that where the
Payment Date and the Release Deadline occur within

 

2

--------------------------------------------------------------------------------


 

the same calendar year, the payment may be made up 30 days prior to the Release
Deadline, and provided further that where the Payment Date and the Release
Deadline occur in two separate calendar years, payment may not be made before
the later of January 1 of the second year or the date that is 30 days prior to
the Release Deadline.

 

The Retention Cash Award will not be included in any calculation of or otherwise
increase your compensation for any other purpose, including the calculation of
severance or pension, if any.

 

VI.                               Severance Agreement

 

The Severance Agreement dated December 31, 2008 (Exhibit A), the First Amendment
to Severance Agreement, dated December 8, 2015 (Exhibit B), and any and all
further amendments and modifications thereto shall remain in full force and
effect in accordance with their terms.

 

VII.                          Conditions for Eligibility

 

Your eligibility to receive or retain the Retention Cash Award (Section V) is
subject to all of the following conditions:

 

·                  You sign and comply with the terms of the Abbott U.S.
Employee Agreement (Exhibit C), which will be effective on the Effective Date.

 

·                  You sign and comply with the Abbott Business Code of Conduct
(Exhibit D), which will be effective on the Effective Date.

 

·                  You, with due diligence and good faith, fulfill your tasks
and objectives both resulting from your present function and/or from tasks and
obligations assigned to you in the future.

 

·                  You do not terminate your employment (other than due to your
death) prior to the Payment Date, and you are not terminated by Abbott for Cause
(as defined below) or for breach of this Agreement.

 

·                  You comply with the covenants set forth in this Agreement and
do not otherwise breach this Agreement.

 

·                  If you are terminated by Abbott without Cause (as defined in
Section IX.1.), and without having breached this Agreement, you timely sign and
do not revoke a release in the form provided by Abbott.

 

3

--------------------------------------------------------------------------------


 

Abbott retains the right to recoup any compensation or benefits paid or payable
to you hereunder, including the Retention Cash Award, in the event of any breach
of this Agreement by you.

 

VIII.                     Benefits

 

You shall be eligible to participate in employee benefit plans and programs
consistent with the commitments made by Abbott to St. Jude Medical in the Merger
Agreement.

 

IX.                              Governing Terms

 

1.              Abbott reserves the right to terminate your employment either
with or without Cause.  For purposes of this Retention Agreement, “Cause” shall
be defined as it is in the Severance Agreement, dated December 31, 2008
(Exhibit A).

 

2.              Nothing in this Retention Agreement shall guarantee continued
employment with Abbott or any of its affiliates.

 

3.              You agree to make every effort to maintain and protect the
reputation of Abbott, and each of its affiliates and that of their businesses,
products, directors, officers, employees, and agents.  You further agree that
you will not disparage Abbott or its affiliates or their businesses, products,
directors, officers, employees, and agents (or persons representing them in
their official capacity), or engage in any activities that reasonably could be
anticipated to harm their reputation, operations, or relationships with current
or prospective customers, suppliers or employees.

 

4.              This Retention Agreement and its provisions are intended to be
confidential.  You understand that Retention Agreements were not offered to all
St. Jude Medical employees and the terms of this Agreement are different than
those offered to other employees.  Please do not discuss this Retention
Agreement or its terms with other employees.

 

5.              This Retention Agreement constitutes the entire agreement
between you and Abbott with respect to the subject matter contained herein. 
This Retention Agreement may not be modified except by written document, signed
by you and Abbott.  This Retention Agreement may be signed in counterparts. 
This Retention Agreement will accrue to

 

4

--------------------------------------------------------------------------------


 

the benefit of and may be enforced by Abbott and its successors and assignees. 
This Agreement is personal to you and shall not be assignable by you, but shall
upon your death inure to the benefit of and be enforceable by your
representatives, heirs or legatees.

 

6.              The terms of this Retention Agreement are severable.  If any
provision of this Retention Agreement is held invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions of this
Retention Agreement are not affected or impaired in any way, and you and Abbott
will negotiate in good faith to replace such invalid, illegal or unenforceable
provision with a valid, legal and enforceable provision that achieves, to the
greatest lawful extent under this Agreement, the economic, business and other
purposes of such invalid, illegal or unenforceable provision.

 

7.              Both you and Abbott intend this Retention Agreement to be exempt
from the application of, or otherwise compliant with, Section 409A of the Code
and the Treasury Regulations and interpretive guidance issued thereunder, and
this Retention Agreement shall be interpreted and administered in compliance
therewith to the greatest extent possible.  Notwithstanding any provision of
this Agreement to the contrary, any compensation or benefit payable under this
Agreement that constitutes a deferral of compensation under Code Section 409A
shall be subject to the following:

 

(a)                     Whenever a payment under this Agreement specifies a
payment period, the actual date of payment within such specified period shall be
within the sole discretion of Abbott, and you shall have no right (directly or
indirectly) to determine the year in which such payment is made.  In the event a
payment period straddles two (2) consecutive calendar years, the payment shall
be made in the later of such calendar years.

 

(b)                     If you are deemed at the time of your separation from
service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), to the extent delayed commencement of any portion of
the compensation or benefits to which you are entitled under this Agreement is
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2)(B)(i) (any such delayed commencement, a “Payment Delay”),
such compensation or benefits shall be provided to you on the earlier to occur
of (i) the date that is six (6) months and one (1) day from the date of your
“separation from service” with Abbott or (ii) your death.  Upon the earlier of
such dates, all payments and benefits deferred pursuant to the Payment Delay
shall be paid in a lump

 

5

--------------------------------------------------------------------------------


 

sum to you, and any remaining compensation and benefits due under the Agreement
shall be paid or provided as otherwise set forth herein.  The determination of
whether you are a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i) as of the time of your separation from service shall be
made by Abbott in accordance with the terms of Code Section 409A.

 

(c)                      Each separately identified amount to which you are
entitled to payment shall be deemed to be a separate payment for purposes of
Code Section 409A.

 

(d)                     The payment of any compensation or benefit that is
subject to the requirements of Code Section 409A may not be accelerated, except
to the extent permitted by Code Section 409A.

 

8.              Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C.
1833(b)), you shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a violation of law.  You shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret made in a complaint, or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  If you file a lawsuit or other
action alleging retaliation by Abbott for reporting a suspected violation of
law, you may disclose the trade secret to your attorney and use the trade secret
in the court proceeding or other action, if you file any document containing the
trade secret under seal and do not disclose the trade secret, except pursuant to
court order.  This Section 8 will govern to the extent it may conflict with any
other provision of this Agreement.

 

9.              You acknowledge that you have had an opportunity to
independently review and read and obtain independent legal advice with respect
to the details of this Retention Agreement and confirm that you are executing
this Agreement freely, voluntarily and without duress.

 

10.             Any contractual or collective rights you may have will not be
affected by the provisions of this Retention Agreement, except as otherwise
expressly provided herein.  This Retention Agreement shall be governed by the
law of the state of Illinois (other than its conflicts of laws provisions).

 

6

--------------------------------------------------------------------------------


 

This Retention Agreement shall be available for acceptance by you no later than
seven (7) business days from receipt.  If you have not provided Stephen R.
Fussell or his designee, with a signed copy of this Retention Agreement by that
time, the terms of this offer will automatically be withdrawn by Abbott without
any further notice to you rendering this Retention Agreement null and void for
all legal purposes.  Delivery of an executed counterpart of this Retention
Agreement in PDF format based on common standards, or a manually executed
counterpart, will be effective as delivery.

 

Sincerely,

 

Abbott Laboratories

 

 

By:

/s/ Stephen R. Fussell

 

Date:

8/1/16

 

Stephen R. Fussell

 

 

 

Executive Vice President, Human Resources

 

 

 

 

Accepted by:

 

 

 

/s/ Michael T. Rousseau

 

Date:

7/22/16

 

Michael T. Rousseau

 

 

 

 

SRF:sla

Attachments

 

7

--------------------------------------------------------------------------------

 

Exhibit A

 

SEVERANCE AGREEMENT

 

This agreement (this “Agreement”) is made as of the 31st day of December, 2008,
between St. Jude Medical, Inc., a Minnesota corporation, with its principal
offices at One Lillehei Plaza, St. Paul, Minnesota 55117 (the “Company”) and
Michael Rousseau (“Executive”).

 

WITNESSETH THAT:

 

WHEREAS, this Agreement is intended to specify the financial arrangements that
the Company will provide to Executive upon Executive’s separation from
employment with the Company under any of the circumstances described herein; and

 

WHEREAS, this Agreement is intended to replace and supersede the existing
Severance Agreement between the Company and Executive dated as of July 27, 2006
relating to payments to be made to Executive upon a change in control of the
Company (the “Prior Agreement”); and

 

WHEREAS, this Agreement is entered into by the Company in the belief that it is
in the best interests of the Company and its shareholders to provide stable
conditions of employment for Executive notwithstanding the possibility, threat
or occurrence of certain types of change in control, thereby enhancing the
Company’s ability to attract and retain highly qualified people.

 

NOW, THEREFORE, to assure the Company that it will have the continued dedication
of Executive notwithstanding the possibility, threat or occurrence of a bid to
take over control of the Company, and to induce Executive to remain in the
employ of the Company, and for other good and valuable consideration, the
Company and Executive agree as follows:

 

1.                                      Term of Agreement. The term of this
Agreement shall commence on the date hereof as first written above and shall
continue through January 1, 2009; provided that commencing on January 1, 2009
and each January lst thereafter, during Executive’s employment by the Company,
the term of this Agreement shall automatically be extended for one additional
year unless not later than December 31 of the preceding year, the Company shall
have given notice that it does not wish to extend this Agreement; and provided,
further, that notwithstanding any such notice by the Company not to extend, this
Agreement shall continue in effect for a period of 36 months beyond the term
provided herein if a Change in Control (as defined in Section 3(i) hereof) shall
have occurred during such term.

 

2.                                      Termination of Employment.

 

(i)                                     Prior to a Change in Control.
Executive’s rights upon termination of employment prior to a Change in Control
(as defined in Section 3(i) hereof) shall be governed by the Company’s standard
employment termination policy applicable to Executive in effect at the time of
termination or, if applicable, any written employment agreement between the
Company and Executive other than this Agreement in effect at the time of
termination.

 

--------------------------------------------------------------------------------


 

(ii)                                  After a Change in Control.

 

(a)                                 From and after the date of a Change in
Control (as defined in Section 3(i) hereof) during the term of this Agreement,
the Company shall not terminate Executive from employment with the Company
except as provided in this Section 2(ii) or as a result of Executive’s
Disability (as defined in Section 3(iv) hereof), Retirement (as defined in
Section 3(v) hereof) or death.

 

(b)                                 From and after the date of a Change in
Control (as defined in Section 3(i) hereof) during the term of this Agreement,
the Company shall have the right to terminate Executive from employment with the
Company at any time during the term of this Agreement for Cause (as defined in
Section 3(iii) hereof), by written notice to Executive, specifying the
particulars of the conduct of Executive forming the basis for such termination.

 

(c)                                  From and after the date of a Change in
Control (as defined in Section 3(i) hereof) during the term of this Agreement:
(x) the Company shall have the right to terminate Executive’s employment without
Cause (as defined in Section 3(iii) hereof), at any time; and (y) Executive
shall, upon the occurrence of such a termination by the Company without Cause,
or upon the voluntary termination of Executive’s employment by Executive for
Good Reason (as defined in Section 3(ii) hereof), be entitled to receive the
benefits provided in Section 4 hereof. Executive shall evidence a voluntary
termination for Good Reason by written notice to the Company given within 60
days after the date of the occurrence of any event that Executive knows or
should reasonably have known constitutes Good Reason for voluntary termination.
Such notice need only identify Executive and set forth in reasonable detail the
facts and circumstances claimed by Executive to constitute Good Reason. Any
notice given by Executive pursuant to this Section 2 shall be effective five
business days after the date it is given by Executive. For purposes of this
Agreement, a termination of Executive’s employment shall be effective as of the
Separation Date.

 

3.                                      Definitions.

 

(i)                                     A “Change in Control” shall mean:

 

(a)                                 a change in control of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
successor provision thereto, whether or not the Company is then subject to such
reporting requirement;

 

(b)                                 any “person” (as such term is used in
Sections 13(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities;

 

(c)                                  the Continuing Directors (as defined in
Section 3(vi) hereof) cease to constitute a majority of the Company’s Board of
Directors; provided that such change is the direct or indirect result of a proxy
fight and contested election or elections for positions on the Board of
Directors; or

 

 

2

--------------------------------------------------------------------------------


 

(d)                                 the majority of the Continuing Directors (as
defined in Section 3(vi) hereof), excluding any Continuing Director who has this
Severance Agreement, determine in their sole and absolute discretion that there
has been a change in control of the Company.

 

(ii)                                  “Good Reason” shall mean the occurrence of
any of the following events, except for the occurrence of such an event in
connection with the termination or reassignment of Executive’s employment by the
Company for Cause (as defined in Section 3(iii) hereof), for Disability (as
defined in Section 3(iv) hereof), for Retirement (as defined in
Section 3(v) hereof) or for death:

 

(a)                                 the assignment to Executive of any duties
inconsistent with Executive’s status or position with the Company, or a
substantial alteration in the nature or status of Executive’s responsibilities
from those in effect immediately prior to the Change in Control;

 

(b)                                 a reduction by the Company in Executive’s
annual compensation in effect immediately prior to the Change in Control;

 

(c)                                  the Company’s requiring Executive to be
based anywhere other than within 50 miles of Executive’s office location
immediately prior to a Change in Control except for required travel on the
Company’s business to an extent substantially consistent with Executive’s
business travel obligations immediately prior to the Change in Control;

 

(d)                                 the failure by the Company to continue to
provide Executive with benefits at least as favorable to those enjoyed by
Executive under any of the Company’s pension, life insurance, medical, health
and accident, disability, deferred compensation, incentive, stock, stock
purchase, stock option, savings, perk package or other plans or programs in
which Executive participates, or any action by the Company which would directly
or indirectly materially reduce any of such benefits or deprive Executive of any
material fringe benefit enjoyed immediately prior to the Change in Control, or
the failure by the Company to provide Executive with the number of paid vacation
days to which Executive is entitled immediately prior to the Change in Control;
or

 

(e)                                  the failure of the Company to obtain, as
specified in Section 6(i) hereof, an assumption of the obligations of the
Company to perform this Agreement by any successor to the Company.

 

Notwithstanding anything herein to the contrary, if the Change in Control arises
from a transaction or series of transactions which are not authorized,
recommended or approved by formal action taken by the Continuing Directors (as
defined in Section 3(vi) hereof), Executive may voluntarily terminate his or her
employment for any reason on the 180th day following the Change in Control, and
such termination shall be deemed “Good Reason” for all purposes of this
agreement.

 

(iii)                               “Cause” shall mean termination by the
Company of Executive’s employment based upon the conviction of Executive by a
court of competent jurisdiction for felony criminal conduct.

 

3

--------------------------------------------------------------------------------


 

(iv)                              “Disability” shall mean that, as a result of
incapacity due to physical or mental illness, Executive shall have been absent
from the full-time performance of Executive’s duties with the Company for six
consecutive months, and within 30 days after written notice of termination is
given, Executive shall not have returned to the full-time performance of
Executive’s duties. Any question as to the existence of Executive’s Disability
upon which Executive and the Company cannot agree shall be determined by a
qualified independent physician selected by Executive (or, if Executive is
unable to make such selection, it shall be made by any adult member of
Executive’s immediately family), and approved by the Company. The determination
of such physician made in writing to the Company and to Executive shall be final
and conclusive for all purposes of this Agreement

 

(v)                                 “Retirement” shall mean termination on or
after attaining normal retirement age in accordance with the Company’s Profit
Sharing Employee Savings Plan and Trust.

 

(vi)                              “Continuing Director” shall mean any person
who is a member of the Board of Directors of the Company, while such person is a
member of the Board of Directors, and who (a) was a member of the Board of
Directors on the date of this Agreement as first written above or
(b) subsequently becomes a member of the Board of Directors, if such person’s
nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors.

 

(vii)                           “Separation Date” shall mean the date on which
Executive separates from service with the Company, within the meaning of
Section 409A of the Code.

 

4.                                      Benefits upon Termination under
Section 2(ii)(c).

 

(i)                                     Upon the termination (voluntary or
involuntary) of the employment of Executive pursuant to Section 2(ii)(c) hereof,
Executive shall be entitled to receive the benefits specified in this Section 4.
Subject to the provisions of Section 4(ii) hereof, all benefits to Executive
pursuant to this Section 4(i) shall be subject to any applicable payroll or
other taxes required by law to be withheld.

 

(a)                                 The Company shall pay Executive, through the
Separation Date, Executive’s base salary as in effect at the time of the notice
of termination is given and any other form or type of compensation otherwise
payable for such period. Subject to Section 14, such payment shall be made in a
lump sum cash payment on the Separation Date. Executive shall be entitled to
receive all benefits payable to Executive under the Company’s Profit Sharing
Employee Savings Plan and Trust or any successor of such Plan and any other plan
or agreement relating to retirement benefits which shall be in addition to, and
not reduced by, any other amounts payable to Executive under this Section 4.
Executive shall be entitled to exercise all rights and to receive all benefits
accruing to Executive under any and all Company stock purchase plans, stock
option plans and other stock plans or programs, or any successor to any such
plans or programs, which shall be in addition to, and not reduced by, any other
amounts payable to Executive under this Section 4.

 

(b)                                 In lieu of any further salary payments for
periods subsequent to the Separation Date, the Company shall pay a severance
payment in an amount equal to 2.9 times Executive’s Annual Compensation, as
defined below. Subject to Section 14, such payment shall

 

4

--------------------------------------------------------------------------------


 

be made in a lump sum cash payment on the Separation Date. For purposes of this
Section 4, “Annual Compensation” shall mean Executive’s annual salary
(regardless of whether all or any portion of such salary has been contributed to
a deferred compensation plan), the annual amount of Executive’s perk package,
the target bonus for which Executive is eligible upon attainment of 100% of the
target (regardless of whether such target bonus has been achieved or whether
conditions of such target bonus are actually fulfilled), and any other type or
form of compensation paid to Executive by the Company (or any entity affiliated
with the Company (“Affiliate”) within the meaning of Section 1504 of the
Internal Revenue Code of 1986, as may be amended from time to time (the “Code”))
and included in Executive’s gross income for federal tax purposes during the
twelve month period ending immediately prior to the Separation Date but reduced
by: (i) any amount actually paid to Executive as a cash payment of the target
bonus (regardless of whether all or any portion of such target bonus was
contributed to a deferred compensation plan); (ii) compensation income
recognized as a result of the exercise of stock options or sale of the stock so
acquired; and (iii) any payments actually or constructively received from a plan
or arrangement of deferred compensation between the Company and Executive. All
of the factors included in Annual Compensation shall be those in effect on the
Separation Date and shall be calculated without giving effect to any reduction
in such compensation that would constitute a breach of this Agreement.

 

(c)                                  For a period of 36 months following the
Separation Date or until Executive reaches age 65 or dies, whichever is the
shorter period, the Company shall arrange to provide for Executive, at the
Company’s expense, the health, accident, disability and life insurance benefits
substantially similar to those in effect for Executive immediately prior to the
Separation Date.

 

(d)                                 The Company shall pay to Executive (1) any
amount earned by Executive as a bonus with respect to the fiscal year of the
Company preceding the termination of Executive’s employment if such bonus has
not theretofore been paid to Executive, subject to any applicable deferral
election in effect for Executive, and (2) an amount representing credit for any
vacation earned or accrued by Executive but not taken. Subject to Section 14,
such payment shall be made in a lump sum cash payment on the Separation Date.

 

(e)                                  The Company shall also pay to Executive all
legal fees and expenses incurred by Executive during his or her lifetime as a
result of such termination of employment (including all fees and expenses, if
any, incurred by Executive in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided to Executive by this
Agreement whether by arbitration or otherwise). Such payments shall be made
within five (5) business days after delivery of Executive’s written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require. In order to comply with Section 409A of the
Code, (i) Executive must submit an invoice for fees and expenses reimbursable
under this Section at least ten (10) business days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of any legal fees and expenses that the Company
is obligated to pay in any given calendar year shall not affect the legal fees
and expenses that the Company is obligated to pay in any other calendar year and
(iii) Executive’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.

 

5

--------------------------------------------------------------------------------

 

(ii)                                  In the event that any payment or benefit
received or to be received by Executive in connection with a Change in Control
of the Company or termination of Executive’s employment (whether payable
pursuant to the terms of this Agreement or any other plan, contract, agreement
or arrangement with the Company, with any person whose actions result in a
Change in Control of the Company or with any person constituting a member of an
“affiliated group” as defined in Section 280G(d)(5) of the Code, with the
Company or with any person whose actions result in a Change in Control of the
Company (collectively, the “Total Payments”)) would be subject to the excise tax
imposed by Section 4999 of the Code, or any successor provision thereto, or any
interest, penalties or additions to tax with respect to such excise tax (such
excise tax, together with any such interest, penalties or additions to tax, are
collectively referred to as the “Excise Tax”), then Executive shall be entitled
to receive from the Company an additional cash payment (a “Gross-Up Payment”)
which, subject to Section 14, shall be paid within thirty business days of such
determination in an amount such that after payment by Executive of all taxes
(including any interest, penalties or additions to tax imposed with respect to
such taxes), including any Excise Tax, imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Total Payments. All determinations required to be made under
this Section 4(ii), including whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment, shall be made by the independent accounting
firm retained by the Company on the date of the Change in Control (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and Executive within 15 business days of the Separation Date, or
such earlier time as is requested by the Company. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with an opinion that Executive has substantial authority not to report
any Excise Tax on Executive’s federal income tax return.

 

Any uncertainty in the application of Section 4999 of the Code, or any successor
provision thereto, at the time of the initial determination by the Accounting
Firm hereunder shall be resolved in favor of Executive. As a result of the
uncertainty in the application of Section 4999 of the Code, or any successor
provision thereto, at the time of the initial determination by the Accounting
Firm hereunder, it is possible that at a later time there will be a
determination that the Gross-Up Payments made by the Company were less than the
Gross-Up Payments that should have been made by the Company (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that Executive is required to make a payment of any Excise Tax, the Accounting
Firm shall determine the amount of the Underpayment, if any, that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive. As a result of the uncertainty in the application of
Section 4999 of the Code, or any successor provision thereto, at the time of the
initial determination by the Accounting Firm hereunder, it is possible that at a
later time there will be a determination that the Gross-Up Payments made by the
Company were more than the Gross-Up Payments that should have been made by the
Company (“Overpayment”), consistent with the calculations required to be made
hereunder. Executive agrees to refund the Company the amount of any Overpayment
that the Accounting Firm shall determine has occurred hereunder. Any good faith
determination by the Accounting Firm as to the amount of any Gross-Up Payment,
including the amount of any Underpayment or Overpayment, shall be binding upon
the Company and Executive.

 

(iii)                               Any payment not made to Executive when due
hereunder shall thereafter, until paid in full, bear interest at the rate of
interest equal to the reference rate announced from time to

 

6

--------------------------------------------------------------------------------


 

time by Wells Fargo Bank Minnesota, National Association, plus two percent, with
such interest to be paid to Executive upon demand or monthly in the absence of a
demand.

 

(iv)                              Executive shall not be required to mitigate
the amount of any payment provided for in this Section 4 by seeking other
employment or otherwise. The amount of any payment or benefit provided in this
Section 4 shall not be reduced by any compensation earned by Executive as a
result of any employment by another employer, by any retirement benefits or
otherwise.

 

5.                                      Executive’s Agreements.

 

Executive agrees that:

 

(i)                                     Without the consent of the Company,
Executive will not terminate employment with the Company without giving 30 days
prior notice to the Company, and during such 30-day period Executive will assist
the Company, as and to the extent reasonably requested by the Company, in
training the successor to Executive’s position with the Company. The provisions
of this Section 5(i) shall not apply to any termination (voluntary or
involuntary) of the employment of Executive pursuant to Section 2(ii)(c) hereof.

 

(ii)                                  In the event that Executive has received
any benefits from the Company under Section 4 of this Agreement, then, during
the period of 36 months following the Separation Date, Executive, upon request
by the Company:

 

(a)                                 Will consult with one or more of the
executive officers concerning the business and affairs of the Company for not to
exceed four hours in any month at times and places selected by Executive as
being convenient to him, all without compensation other than what is provided
for in Section 4 of this Agreement; and

 

(b)                                 Will testify as a witness on behalf of the
Company in any legal proceedings involving the Company which arise out of events
or circumstances that occurred or existed prior to the Separation Date (except
for any such proceedings relating to this Agreement), without compensation other
than what is provided for in Section 4 of this Agreement, provided that all
out-of-pocket expenses incurred by Executive in connection with serving as a
witness shall be paid by the Company.

 

Executive shall not be required to perform Executive’s obligations under this
Section 5(ii) if and so long as the Company is in default with respect to
performance of any of its obligations under this Agreement.

 

6.                                      Successors and Binding Agreement.

 

(i)                                     The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company), by
agreement in form and substance satisfactory to Executive, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and, if
the transaction resulting in such succession constitutes a

 

7

--------------------------------------------------------------------------------


 

“change in control event” within the meaning of Treasury Regulations under
Section 409A of the Code, shall entitle Executive to compensation from the
Company in the same amount and on the same terms as Executive would be entitled
hereunder if Executive terminated employment after a Change in Control for Good
Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Separation Date.
As used in this Agreement, “Company” shall mean the Company and any successor to
its business and/or assets which executes and delivers the agreement provided
for in this Section 6(i) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

 

(ii)                                  This Agreement is personal to Executive,
and Executive may not assign or transfer any part of Executive’s rights or
duties hereunder, or any compensation due to him hereunder, to any other person.
Notwithstanding the foregoing, this Agreement shall inure to the benefit of and
be enforceable by Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees.

 

7.                                      Modification; Waiver. No provisions of
this Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in a writing signed by Executive and
such officer as may be specifically designated by the Board of Directors of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

8.                                      Notice. All notices, requests, demands,
and all other communications required or permitted by either party to the other
party by this Agreement (including, without limitation, any notice of
termination of employment and any notice of an intention to arbitrate) shall be
in writing and shall be deemed to have been duly given when delivered personally
or received by certified or registered mail, return receipt requested, postage
prepaid, at the address of the other party, as first written above (directed to
the attention of the Board of Directors and Corporate Secretary in the case of
the Company). Either party hereto may change its address for purposes of this
Section 8 by giving 15 days prior notice to the other party hereto.

 

9.                                      Severability. If any term or provision
of this Agreement or the application hereof to any person or circumstances shall
to any extent be invalid or unenforceable, the remainder of this Agreement or
the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby, and each term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

 

10.                               Counterparts. This Agreement may be executed
in several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

11.                               Governing Law. This Agreement has been made in
the State of Minnesota and shall, in all respects, be governed by, and construed
and enforced in accordance with, the laws of the State of Minnesota, including
all matters of construction, validity and performance.

 

8

--------------------------------------------------------------------------------


 

12.                               Effect of Agreement; Entire Agreement. The
Company and Executive understand and agree that this Agreement is intended to
reflect their agreement only with respect to payments and benefits upon
termination in certain cases and is not intended to create any obligation on the
part of either party to continue employment. This Agreement supersedes any and
all other oral or written agreements or policies made relating to the subject
matter hereof (including, without limitation, the Prior Agreement) and
constitutes the entire agreement of the parties relating to the subject matter
hereof; provided that this Agreement shall not supersede or limit in any way
(i) Executive’s rights under any benefit plan, program or arrangements in
accordance with their terms (other than the provisions of the Company’s policy
HR-1.02.25 entitled “Severance Pay,” effective January 1, 1994, as amended from
time to time, or any successor to such policy, to the extent that payments are
made hereunder) or (ii) Executive’s obligations under any noncompetition,
nonsolicitation, confidentiality or other restrictive covenant to which
Executive is bound.

 

13.                               ERISA. For purposes of the Employee Retirement
Income Security Act of 1974, this Agreement is intended to be a severance pay
employee welfare benefit plan, and not an employee pension benefit plan, and
shall be construed and administered with that intention.

 

14.                               Section 409A. This Agreement is intended to
comply with the requirements of Section 409A of the Code and shall be
interpreted and construed consistently with such intent. The payments to
Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for
purposes of such exemptions each payment under the Agreement shall be considered
a separate payment. In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible.
Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of Executive’s death.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name by a duly authorized officer, and Executive has hereunto set his or her
hand, all as of the date first written above.

 

 

ST. JUDE MEDICAL, INC.

 

 

 

 

 

By

/s/ Daniel J. Starks

 

Its

CEO

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Michael Rousseau

 

10

--------------------------------------------------------------------------------

 

Exhibit B

 

FIRST AMENDMENT TO SEVERANCE AGREEMENT

 

This Amendment is made as of the 8th day of December, 2015, between St. Jude
Medical, Inc., a Minnesota corporation, with its principal offices at One St.
Jude Medical Drive, St. Paul, Minnesota 55117 (the “Company”) and Michael
Rousseau (“Executive”) and amends that certain Severance Agreement, dated
December 31, 2008, between Executive and the Company (the “Change in Control
Severance Agreement”).

 

WITNESSETH THAT:

 

WHEREAS, the Change in Control Severance Agreement provides severance protection
to Executive under certain circumstances solely in connection with a change in
control, including a right to parachute tax gross-up payments;

 

WHEREAS, the Company has determined that parachute tax gross-up payments are not
in the best interests of the Company and its shareholders, and in order to
induce Executive to give up the right to a parachute tax gross-up payment, the
Company is willing to provide severance protection to Executive for certain
events unrelated to a change in control; and

 

WHEREAS, coincident with this Amendment, desires to designate Executive as
eligible to participate in the St. Jude Medical, Inc. Executive Severance Plan
(and Executive desires to participate in the Plan) providing for severance
benefits under certain circumstances unrelated to a change in control (the
“Executive Severance Plan”).

 

NOW, THEREFORE, in consideration the benefits and obligations under the
Executive Severance Plan, and other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Company and Executive agree
as follows:

 

1.                                      Section 4(ii) of the Change in Control
Severance Agreement is hereby amended to read in full as follows.

 

(ii)                                  Anything to the contrary notwithstanding,
the amount of any payment, distribution or benefit made or provided by the
Company to or for the benefit of Executive in connection with a Change in
Control or the termination of Executive’s employment with the Company, whether
payable pursuant to this Agreement or any other agreement between Executive and
the Company or with any person constituting a member of an “affiliated group”
(as defined in Section 280G(d)(5) of the Code with the Company or with any
person whose actions result in a Change in Control (such foregoing payments or
benefits referred to collectively as the “Total Payments”), shall be reduced
(but not below zero) by the amount, if any, necessary to prevent any part of the
Total Payments from being treated as an “excess parachute payment” within the
meaning of Section 280G(b)(1) of the Code, but only if and to the extent such
reduction will also result in, after taking into account all applicable state
and federal taxes (computed at the highest marginal rate) including Executive’s
share of F.I.C.A. and Medicare taxes and any taxes payable pursuant to
Section 4999 of the Code, a greater after-tax benefit to Executive than the
after-tax benefit to Executive of the Total Payments computed without regard to
any such reduction. For purposes of the foregoing, (i) no portion of the Total
Payments shall be taken into account which in the opinion of tax counsel
selected by the

 

--------------------------------------------------------------------------------


 

Company and acceptable to Executive does not constitute a “parachute payment”
within the meaning of section 280G(b)(2) of the Code; (ii) any reduction in
payments shall be computed by taking into account that portion of Total Payments
which constitute reasonable compensation within the meaning of
Section 280G(b)(4) of the Code in the opinion of such tax counsel; (iii) the
value of any non-cash benefit or of any deferred cash payment included in the
Total Payments shall be determined by the Company in accordance with the
principles of Section 280G(d)(3)(iv) of the Code; and (iv) in the event of any
uncertainty as to whether a reduction in Total Payments to Executive is required
pursuant to this paragraph, the Company shall initially make the payment to
Executive and Executive shall be required to refund to the Company any amounts
ultimately determined not to have been payable under the terms of this
Section 4(ii).

 

Executive will be permitted to provide the Company with written notice
specifying which of the Total Payments will be subject to reduction or
elimination (the “Reduction Notice”). But, if Executive’s exercise of authority
pursuant to the Reduction Notice would cause any Total Payments to become
subject to any taxes or penalties pursuant to Section 409A of the Code or if
Executive fails to timely provide the Company with the Reduction Notice, then
the Company will reduce or eliminate the Total Payments in the following order:
(i) first, by reducing or eliminating the portion of the Total Payments that arc
payable in cash; and (ii) second, by reducing or eliminating the non-cash
portion of the Total Payments, in each case, in reverse chronological order
beginning with payments or benefits under the most recently dated agreement,
arrangement or award, but in all events such chronology shall be applied in such
a manner so as to produce the least amount of reduction necessary. Except as set
forth in this Section 4(ii), any Reduction Notice will take precedence over the
provisions of any other plan, arrangement or agreement governing Executive’s
rights and entitlements to any benefits or compensation.

 

2.                                      Except as expressly provided herein, all
other terms of the Change in Control Severance Agreement are unchanged by this
Amendment and remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name by a duly authorized officer, and Executive has hereunto set his or her
hand, all as of the date first written above.

 

 

ST. JUDE MEDICAL, INC.

 

 

 

By

/s/ Jason Zellers

 

 

Its:

Vice President, General Counsel and Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Michael Rousseau

 

Michael Rousseau

 

2

--------------------------------------------------------------------------------
